UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 000-24547 Scientific Learning Corporation (Exact name of registrant as specified in its charter) Delaware 94-3234458 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 300 Frank H. Ogawa Plaza, Suite 600 Oakland, California 94612 (510) 444-3500 (Address of Registrant’s principal executive offices, including zip code, and telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer oNon-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of October 15, 2010, there were 18,592,577 shares of Common Stock outstanding. SCIENTIFIC LEARNING CORPORATION INDEX TO FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2010 PAGE PART 1.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4T. Controls and Procedures 19 PART II.OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. (reserved) 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signature 27 Page 2 Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements SCIENTIFIC LEARNING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) Unaudited September30, 2010 December31, 2009 Assets Current assets: Cash and cash equivalents $ $ Short-term investments - Accounts receivable, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Other intangible assets, net Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Deferred revenue, long-term Other liabilities Total liabilities Stockholders' equity : Common stock and addditional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income 6 - Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. Page 3 Index SCIENTIFIC LEARNING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Unaudited Three months ended September30, Nine months ended September30, Revenues: Products $ Service and support Total revenues Cost of revenues: Cost of products Cost of service and support Total cost of revenues Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating income (loss) ) ) Interest and other income (expense), net 14 ) 49 90 Income (loss) before income tax ) ) Income tax expense 44 Net income (loss) $ ) $ $ ) $ Basic net income (loss) per share $ ) $ $ ) $ Shares used in computing basic net income (loss) per share Diluted net income (loss) per share $ ) $ $ ) $ Shares used in computing diluted net income (loss) per share See accompanying notes. Page 4 Index SCIENTIFIC LEARNING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Unaudited Nine months ended September30, Operating Activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to cash provided by (used in) operating activities Depreciation and amortization Stock-based compensation Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets 12 ) Other assets ) ) Accounts payable ) Accrued liabilities ) Deferred revenue ) Other liabilities 76 88 Net cash provided by (used in) operating activities ) Investing Activities: Purchases of property and equipment, net ) ) Purchases of short-term investments ) - Sales and maturies of short-term investments - Additions to capitalized software - ) Net cash used in investing activities ) ) Financing Activities: Borrowings under bank line of credit - Repayment of borrowings - ) Proceeds from issuance of common stock, net Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Page 5 Index Notes to Condensed Consolidated Financial Statements 1. Summary of Significant Accounting Policies Description of Business Scientific Learning Corporation (the “Company”) develops, distributes and licenses technology that accelerates learning by improving the processing efficiency of the brain. The Company’s patented products build learning capacity by rigorously and systematically applying neuroscience-based learning principles to improve the fundamental cognitive skills required to read and learn.To facilitate the use of the Company’s products, the Company offers a variety of on-site and remote professional and technical services, as well as phone, email and web-based support.The Company sells primarily to K-12 schools in the United States through a direct sales force. All of the Company’s activities are in one operating segment. The Company was incorporated in 1995 in the State of California and was reincorporated in 1997 in the State of Delaware. Use of Estimates The preparation of financial statements, in conformity with accounting principles generally accepted in the United States, requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements as well as the reported amounts of revenues and expenses during the periods presented.To the extent that there are material differences between these estimates and actual results, the Company’s financial statements could be affected. Interim Financial Information The interim condensedconsolidated financial information as of September 30, 2010 and for the three and nine months ended September 30, 2010 and 2009 is unaudited, and includes all necessary adjustments, which consisted only of normal recurring adjustments for a fair presentation of the Company’s financial position at such dates and the Company’s results of operations and cash flows for those periods.The balance sheet as of December 31, 2009 has been derived from audited financial statements at that date but does not include all of the information and notes required by generally accepted accounting principles (“GAAP”) for annual financial statements.In addition, the results of operations for the three and nine months ended September 30, 2010 are not necessarily indicative of the results for the entire fiscal year ending December 31, 2010, or for any other period. These condensed consolidated financial statements and notes should be read in conjunction with the Company’s audited financial statements and notes thereto and Management’s Discussion and Analysis of Financial Condition and Results of Operations, contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009, filed with the Securities and Exchange Commission. Principles of Consolidation Thecondensed consolidated financial statements include the accounts of the Company and its wholly owned China subsidiary Shanghai Zhiyong Information Technology Co., Ltd.All significant intercompany balances and transactions have been eliminated in consolidation. Page 6 Index Notes to Condensed Consolidated Financial Statements 1. Summary of Significant Accounting Policies (continued) Foreign Currency Translation The functional currency of the Company’s foreign subsidiary is the local currency, Chinese RMB. Adjustments resulting from translating foreign functional currency financial statements into U.S. dollars are recorded as part of a separate component of stockholders’ equity. Foreign currency transaction gains and losses are included in Other income (expense). All assets and liabilities denominated in a foreign currency are translated into U.S. dollars at the exchange rate as of the balance sheet date. Revenues and expenses are translated at the average exchange rate during the period. Equity transactions are translated using historical exchange rates. Net Loss Per Share Basic net income (loss) per share is computed using the weighted-average number of common shares outstanding during the period.Diluted netincome (loss)per share reflects the potential dilution of securities by adding common stock equivalents (computed using the treasury stock method) to the weighted-average number of common shares outstanding during the period, if dilutive.Potentially dilutive securities of 3,236,957 have been excluded from the computation of diluted net loss per share in the three and nine month periods ended September 30, 2010 and 1,242,399 have been excluded from the computation of diluted net income per share in the three and nine month periods ending September 30, 2009 as their inclusion would be antidilutive. The following table sets forth the computation of net income (loss) per share (in thousands, except per share data): Three months ended September30, Nine months ended September30, Net income (loss) $ ) $ $ ) $ Weighted average shares used in calculation of basic net income (loss)per share Effect of dilutive securities: Employee stock options and awards - - Weighted-average diluted common shares Net income (loss) per common share - basic $ ) $ $ ) $ Net income (loss) per common share - diluted $ ) $ $ ) $ Recent Accounting Pronouncements In January 2010 the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2010-06, “Fair Value Measurements and Disclosures (Topic 820) - Improving Disclosures about Fair Value Measurements” which amends Subtopic 820-10 to require new disclosures and update existing disclosures.This update is intended to provide a greater level of information and more robust disclosures about valuation techniques and inputs to fair value measurements.ASU 2010-06 became effective beginning with the Company’s first quarter of 2010 and did not have a material impact on the Company’s financial condition or results of operations. 2. Restructuring On September 1, 2009, the Company announced a plan to consolidate its product development and product management functions in the Company’s Oakland, California headquarters.Under this plan, the Company closed its Waltham, Massachusetts office, and most Waltham employees left the Company by the end of 2009.The Company notified the employees affected by the workforce reduction on September 1, 2009.The Company’s lease on the Waltham office expires on September 30, 2011.In January 2010, the Company signed an agreement to sublease the property through October 2010 and in September 2010 an addendum was signed to extend the sublease through September 2011. Page 7 Index Notes to Condensed Consolidated Financial Statements 2. Restructuring (continued) These restructuring costs were mainly recorded under Research and development in the condensed consolidated statement of operations.The Company expects to pay the remaining employee costs by October 2010 and the facility costs through September 2011.Accrued costs are shown in the following table: (dollars in thousands) Employee costs Facility costs Total Accrued at December 31, 2009 $
